Citation Nr: 1510168	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-33 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Association Memorial Programs Service in Ft. Leavenworth, Kansas


THE ISSUE

Entitlement to a Government-furnished memorial headstone or grave marker.  


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to December 1953.  The Veteran has additional reserve service in the United States Merchant Marine.  The Veteran died on May [redacted], 1979, and the appellant in this case is claiming as the Veteran's next-of-kin.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Department of Veterans Affairs (VA) National Cemetery Administration (NCA) Memorial Programs Service in Ft. Leavenworth, Kansas, which denied the appellant's claim for a Government-furnished headstone or marker.  


FINDINGS OF FACT

1.  The Veteran died prior to November 1, 1990. 

2.  The Veteran is interred in a private cemetery and his grave is currently marked with a privately-purchased headstone/grave marker.  


CONCLUSION OF LAW

The criteria for entitlement to a Government-furnished memorial headstone or grave marker are not met.  38 U.S.C.A. § 2306 (West 2014); 38 C.F.R. § 38.631 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.159, and 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law). 

In addition, the VA General Counsel has held that VA is not required under 
38 U.S.C.A. § 5103(a) to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-04 (2004).  Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Entitlement to a Government-Furnished Headstone or Grave Marker - Laws and Regulations

Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402; 38 C.F.R. § 38.620(a).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 

VA is authorized to furnish a headstone or marker allowance for unmarked graves under 38 U.S.C.A. § 2306 and 38 C.F.R. §§ 38.630-38.633.  Pursuant to 
38 U.S.C.A. § 2306(a), the Secretary shall furnish, when requested, appropriate Government headstones or markers at the expense of the United States for the unmarked graves of the following:  (1) any individual buried in a national cemetery or in a post cemetery; (2) any individual eligible for burial in a national cemetery (but not buried there) except for those persons or classes of persons enumerated in section 2402(4), (5), and (6) of this title; (3) Soldiers of the Union and Confederate Armies of the Civil War; (4) any individual described in section 2402(5) of this title who is buried in a veteran's cemetery owned by a State; and (5) any individual who at the time of death was entitled to retired pay under chapter 1223 of title 10 [10 U.S.C. §§ 12731 et seq.] or would have been entitled to retired pay under that chapter but for the fact that the person was under 60 years of age. 

Historically, in December 2001, Congress passed the Veterans' Education and Benefits Expansion Act of 2001, Public Law 107-103.  Prior to the passage of this Act, VA was restricted from furnishing a marker for an already marked grave.  However, Section 2306 of Title 38, United States Code, was amended pursuant to Public Law 107-103, Title V, Section 502, by adding subsection (d)(1), which established a five-year pilot program that directed VA to furnish an appropriate headstone or marker for the graves of eligible veterans buried in private cemeteries, regardless of whether the grave was already marked with a privately purchased marker.  This amendment was specifically noted to apply with respect to markers for the graves of individuals who died on or after the date of the law's enactment, which was December 27, 2001.  It was further indicated that the authority to furnish such a marker expired on December 31, 2006.  Under the Dr. James Allen Veteran Vision Equity Act of 2007, Public Law 110-157, however, Section 2306(d) was amended again, and the authority to provide a Government-furnished headstone or marker for privately marked graves of eligible veterans interred in private cemeteries became permanent.  Furthermore, Section 203(b) of Public Law 110-157 made the second marker benefit retroactive to November 1, 1990, and allowed VA to provide a headstone or marker for the graves of individuals who died on or after that date, regardless of whether the grave was already marked with a privately-purchased headstone or marker. 

Accordingly, as the law currently stands, under 38 U.S.C.A. § 2306(d), the Secretary shall furnish, when requested, an appropriate Government headstone or marker at the expense of the United States for the grave of an individual described in paragraph (2) or (5) of subsection (a) who is buried in a private cemetery, notwithstanding that the grave is marked by a headstone or marker furnished at private expense.  Such a headstone or marker may be furnished only if the individual making the request for the Government headstone or marker certifies to the Secretary that the headstone or marker will be placed on the grave for which the headstone or marker is requested, or, if placement on the grave is impossible or impracticable, as close as possible to the grave within the grounds of the cemetery in which the grave is located. 

Pursuant to the corresponding regulatory provisions of 38 C.F.R. § 38.631(a) and (b), VA will furnish an appropriate Government headstone or marker for the grave of a decedent who:  (1) died on or after November 1, 1990; (2) is buried in a private cemetery; and (3) was eligible for burial in a national cemetery but is not an individual described in 38 U.S.C. § 2402(4), (5), or (6), but only if the individual requesting the headstone or marker certifies on VA Form 40-1330 that it will be placed on the grave for which it is requested or, if placement on the grave is impossible or impracticable, as close to the grave as possible within the grounds of the private cemetery where the grave is located.  38 C.F.R. § 38.631(a), (b) (2014). 

Entitlement to a Government-Furnished Headstone or Grave Marker - Analysis

In February 2012, the appellant filed a VA Form 40-1330, Application for Standard Government Headstone or Marker, claiming as the Veteran's next-of-kin.  The application reflects that the Veteran served in the United States Army and Merchant Marine, died in 1979, and was buried at Ridgelawn Cemetery in Watertown, Massachusetts.  Along with the VA Form 40-1330, the appellant included the Veteran's birth and death certificates, and the Veteran's DD Form 214.  

It is undisputed that the Veteran had active duty service from February 1953 to December 1953, and was eligible for burial in a national cemetery as a veteran with qualifying active service.  38 U.S.C.A. §§ 101(2), 2402; 38 C.F.R. §§ 3.1(d), 38.620(a).  The Veteran died in May 1979 (as indicated on the Veteran's death certificate) and was then buried in a private cemetery.  The appellant has indicated that the Veteran's grave is currently marked with a privately-purchased headstone. 

The appellant does not dispute the foregoing facts, nor does he dispute the application of the law as written to the facts in this case.  He does, however, assert that the delimiting date of November 1, 1990, is arbitrary and unfair.  The appellant also asserts that VA's knowledge of the Veteran's death prior to November 1, 1990, should allow an exception to current laws and regulations.  Finally, the Veteran asserts that not providing a Government-furnished headstone/grave marker would be a disservice to this Veteran in not recognizing his years of service to defend the United States.  

In this case, however, the facts are not in dispute, and as such, the Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.  Accordingly, the Board is unable to provide a legal remedy in this case.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  

In sum, the applicable law states that if a veteran is buried in a private cemetery and the grave is already marked by a headstone or marker furnished at private expense, then VA can furnish another Government headstone or marker for the grave of the veteran only if the decedent died on or after November 1, 1990.  38 U.S.C.A. 
§ 2306(d); 38 C.F.R. § 38.631(a), (b).  After considering the evidence, the Board finds that because the Veteran's death was prior to the date authorized by law, the VA may not provide a Government-furnished headstone or grave marker to the appellant for placement on the Veteran's grave.  Therefore, the appellant's claim is denied as a matter of law.  See Sabonis, 6 Vet. App. 426.



ORDER

Entitlement to a Government-furnished headstone or grave marker for the Veteran is denied.



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


